Opinion by
Watts, J.
§ 1019. Inventory is prima facie, hut not conclusive, evidence. An inventory is not conclusive against the administrator as to the title of the property included therein, nor is he estopped thereby from asserting title in himself to such property. It is generally, however, prima facie evidence of title in the estate. [Little v. Birdwell, 21 Tex. 597; Carroll v. Carroll, 20 Tex. 732; White v. Shepperd, 16 Tex. 163.] In this case the question was as to whether the estate which appellants represented owned a certain tract of land or the note in suit. Appellants, as administrators, had returned an inventory of the estate in which the land was included as property of the estate, but the note was not so included. Held, that this was at least presumptive evidence that they claimed the land and not the note as the property of the estate.
Affirmed.